El Juez Asociado Señor Wole,
emitió la opinión de] tribunal.
 En el epígrafe aparece una pluralidad de demandantes, pero todas las personas interesadas en este litigio cedieron sus derechos a una sola, que será conocida como el demandante en este caso.
En 1885 el causante del aquí demandante traspasó una finca a Pedro Regalado López, causante de los demandados. Todas las partes admiten que la escritura del terreno des-cribía la finca enajenada como compuesta de unas quince cuerdas. Hubo prueba tendente a demostrar que diclio López tomó posesión no sólo de las quince cuerdas, sino de otros terrenos que, de conformidad con la demanda y eoií alguna de la prueba, ascendían a 24 cuerdas adicionales. Este pleito fué instado para recobrar los terrenos adicionales que se alegaba medían'nominalmente 24 cuerdas. Los demandados niegan tener terreno alguno del demandante, pero alegan que cualesquiera terrenos que tengan, han estado en posesión de ellos y de sus causantes por más de treinta años, y que la acción entablada por el demandante ha prescrito a tenor del artículo 1864 del Código Civil. La corte resolvió que esta defensa interpuesta por los demandados procedía, y que, en efecto, la acción estaba prescrita con arreglo al citado artículo 1864.
El apelante sostiene correctamente que la acción del de-*68mandante sólo prescribió desde el momento en qne él o sn cansante pudieron haber entablado una acción de reivindica-ción. Como base para su señalamiento de error, sin embargo,, insiste en que hay prueba tendente a demostrar que Pedro Regalado López poseía originalmente los terrenos adicionales como arrendatario del citado causante del demandante. Al llegar a la conclusión y al resolver que la acción estaba pres-crita, la corte dijo lo siguiente:
“Y dada la prueba presentada para probar tal extremo, (el arren-damiento), sentimos una gran duda con respecto a la existencia del mismo, ya que los testigos difieren en la forma, lugar y tiempo en que tal contrato se realizó y demás pormenores del mismo.”
La idea del apelante es que la prueba no controvertida del demandante demostró que se hizo tal arrendamiento a Pedro Regalado López.
Es indudablemente cierto, de acuerdo con la Ley de Evi-dencia que la evidencia directa de un testigo que merezca entero crédito, es prueba suficiente de cualquier hecho, salvo-perjurio o traición; y también es cierto que se presume que un testigo dice la verdad. Empero, estos preceptos en forma alguna impiden que una corte, no dé crédito a la declaración de un testigo o de una serie de testigos.
Este es un caso en que los testigos del dematídante,. alegaron que en 1921 la finca fué cedida en arrendamiento a Pedro Regalado López oralmente. Tal manifestación des-pués de un lapso de tantos años, habiendo muerto los cau-santes, exigía prueba robusta. Hemos examinado la prueba que el apelante no trata de analizar cuidadosamente, y tam-bién creemos que, en general, era indefinida, y que la corte-tenía derecho a no darle crédito.
Según ha sucedido en otros casos, lamentamos que el apelado haya dejado de ayudar al tribunal radicando un alegato.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Hutchison no intervino.